Citation Nr: 0620277	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-39 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Manchester, 
New Hampshire, which denied claims for service connection for 
hypertension and post-traumatic stress disorder (PTSD), and 
for a higher initial rating for already service-connected 
bilateral hearing loss.

In January 2005, the veteran provided testimony in support of 
these claims at a hearing before a local Decision Review 
Officer (DRO).  And more recently, in January 2006, the 
veteran testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of both proceedings are on file.  During the more 
recent January 2006 videoconference hearing, the veteran 
withdrew his appeal concerning the claims for service 
connection for hypertension and for an increased rating for 
hearing loss -- therefore, those claims are no longer before 
the Board.  38 C.F.R. § 20.204 (2005).

Unfortunately, however, further development of the evidence 
is required before the Board can render a decision concerning 
the remaining claim on appeal, for service connection for 
hypertension.  So this claim is being REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act (VCAA) was signed into law 
effective November 9, 2000, and this law prescribed several 
essential requirements regarding VA's duty to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. 
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

Very recently, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," VA 
is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Records show the RO sent the veteran a letter in November 
2003 addressing the significance of VA's duty to notify and 
assist him in the continued development of his claim on 
appeal.  That letter informed him of the type of evidence 
needed to substantiate his claim and whose responsibility -- 
his or VA's, it was to obtain relevant medical evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
But he has not received notice of the disability rating and 
effective date elements of his claim, consistent with the 
recent Dingess/Hartman decision, so he should be provided a 
supplemental notice letter addressing these specific 
additional elements. 

A VA examination also is needed to decide this appeal - 
particularly to determine whether the veteran's currently 
claimed hypertension is related to his military service.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 
2002).  See also 38 C.F.R. § 3.159(c)(4) (2005).  

Upon review of the veteran's service medical records (SMRs), 
according to the report of his June 1969 military pre-
induction examination, he was noted to have several instances 
of elevated blood pressure readings.  The single blood 
pressure reading of 134/80 (systolic/diastolic) was provided 
under the entry for that information, and further notation as 
to "significant history" indicates 162/82, 154/66, 152/82 
and 176/90.  At least two of these readings meet the 
regulatory definition of hypertension, see 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, for diastolic blood pressure 
predominantly 90-mm or greater or systolic pressure 
predominantly 160-mm or greater with a diastolic blood 
pressure less than 90-mm (isolated systolic hypertension).

The veteran has since testified concerning these preliminary 
findings during his recent January 2006 hearing before the 
Board, acknowledging that the physician examining him during 
that pre-induction evaluation obtained a high blood pressure 
reading and requested that he undergo more in-depth 
evaluation by his own treating physician.  But according to 
the veteran, he underwent that additional clinical evaluation 
and workup, and his treating physician forwarded a report 
showing him to be fit for military duty.  So he contest the 
notion he had hypertension prior to entering the military.

There are no further findings of evaluation or treatment for 
hypertension, itself, or other cardiovascular symptoms, 
during the course of the veteran's active duty.  Notably, the 
report of his military separation examination shows a blood 
pressure reading of 146/74, which is generally considered to 
be within the pre-hypertensive range (for systolic pressure 
between 120 and 139, and/or diastolic pressure between 80 and 
89).

Despite his contentions to the contrary, the above medical 
findings at least suggest with a reasonable likelihood the 
veteran may have had hypertension prior to entering the 
military.  And if this is eventually confirmed, the 
presumption of soundness at the time of service entrance 
would then effectively be rebutted.  See 38 U.S.C.A. § 1111.  
The determinative issue would then become whether his pre-
existing hypertension was exacerbated (i.e., chronically 
aggravated) during service beyond its natural progression.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Since, however, 
the veteran's military entrance examination did not so much 
result in an actual diagnosis of hypertension, but rather 
clinical findings suggestive of this, additional medical 
comment is needed - based on a current examination and case 
history review, to help determine whether there was pre-
existing hypertension when he entered the military.

Additionally, the relevant post-service evidence thus far 
includes a June 2003 letter from Dr. C., a private physician, 
wherein she indicated the veteran had moderate cardiovascular 
disease, and that he had undergone various treatment 
procedures including a cardiac catheterization in 2000.  The 
physician further expressed the conclusion that it was 
possible the stress of having served in a combat zone in 
Vietnam had accelerated the veteran's blood pressure and 
could have caused the onset of early aggressive coronary 
artery disease.

This medical opinion clearly provides support to the 
veteran's claim, but a more conclusive opinion is needed 
regarding the etiology of his hypertension, specifically, 
taking into account his treatment history -- in particular, 
the high blood pressure observed during his military 
induction examination.  So he should undergo a VA examination 
to determine whether his current hypertension is attributable 
to his military service, to include determining if 
this condition pre-existed service, and if so, whether it 
underwent substantial aggravation therein.  The requested 
opinion will afford the opportunity for a review of his 
entire medical history, including service records and more 
recent findings as to the onset of the claimed hypertension.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to any further adjudication 
of the claim, send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Schedule the veteran for a VA 
cardiovascular examination to determine 
whether he presently has hypertension.  
If he does, based on the relevant 
evidence in this case (including 
especially that specifically mentioned 
in this remand), indicate whether his 
hypertension pre-existed his entrance 
into active military service, and if 
so, whether this 
pre-existing condition was chronically 
aggravated during service beyond its 
natural progression.  If, conversely, 
it is determined he did not have 
hypertension prior to beginning his 
military service, comment on whether 
his currently diagnosed hypertension 
was incurred coincident with his 
military service.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.  
Also, in order to facilitate making 
these important determinations, the 
examiner should review the relevant 
medical history in the veteran's 
claims file, including both a complete 
copy of this remand and the June 2003 
letter from his private treating 
physician.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claim in light 
of the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

